Name: 91/133/EEC: Council Decision of 4 March 1991 amending Decision 90/424/EEC on expenditure in the veterinary field
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  agricultural activity
 Date Published: 1991-03-13

 Avis juridique important|31991D013391/133/EEC: Council Decision of 4 March 1991 amending Decision 90/424/EEC on expenditure in the veterinary field Official Journal L 066 , 13/03/1991 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 36 P. 0214 Swedish special edition: Chapter 3 Volume 36 P. 0214 COUNCIL DECISION of 4 March 1991 amending Decision 90/424/EEC on expenditure in the veterinary field (91/133/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24 (1) thereof, Having regard to the proposal from the Commission, Whereas Decision 90/424/EEC provides for the possibility of a financial contribution from the Community for the eradication and monitoring of the diseases contained in the list annexed to that Decision; whereas the list may be supplemented or amended to take account of developments in the health situation in the Community; Whereas, in the light of these developments, contagious bovine pleuropneumonia should be added to the list in question so that a Community financial contribution can be obtained for the implementation of programmes for the eradication and monitoring of the disease, HAS ADOPTED THIS DECISION: Article 1 The following indent shall be added to Group 1 of the Annex to Decision 90/424/EEC: '- Contagious bovine pleuropneumonia'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 March 1991. For the Council The President R. STEICHEN (1) OJ No L 224, 18. 8. 1990, p. 19.